Order entered December 7, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00560-CR
                                    No. 05-16-00561-CR
                                    No. 05-16-00562-CR
                                    No. 05-16-00563-CR

                           MERCEDES M. BIGGURS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
       Trial Court Cause Nos. F08-7650-U, F14-70586-U, F14-70971-U, F14-75674-U

                                          ORDER
       Based on the Court’s opinion of this date, we GRANT the June 20, 2017 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Mercedes M. Biggurs,

TDCJ No. 02076732, Murray Unit, 1916 North Hwy 36 Bypass, Gatesville, Texas, 76596.

                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE